Citation Nr: 1528295	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) (history of Barrett's esophagus).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1986.  He died in June 2013.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is currently with the RO in St. Paul, Minnesota.

The appellant testified before the undersigned Veterans Law Judge at a hearing held in May 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2010 rating decision, the RO awarded service connection for GERD (with history of Barrett's esophagus) and assigned a noncompensable rating, effective October 24, 2007.  The Veteran filed a timely notice of disagreement (NOD) with the initial rating in which he essentially contended that in light of his newly diagnosed esophagus cancer, he should be entitled to a higher rating.   Unfortunately, he died in June 2013, prior to the resolution of his appeal.  The appellant, the Veteran's surviving spouse, has perfected his appeal for a higher initial rating for GERD.

In July 2013, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  In the absence of a specific request to substitute, VA treats qualifying death claims (i.e., a VA Form 21-534) as requests to substitute.  38 C.F.R. § 3.1010(c)(2)); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  The appellant is the Veteran's surviving spouse and has been awarded DIC benefits.  The RO has treated the appellant as an eligible person substituted as the Veteran for purposes of processing the claim of entitlement to a higher rating for his GERD to completion but the file has not been formerly annotated to reflect that such determination has been made.  See VA Form 8, Certification of Appeal and VACOLS.  On remand, the AMC/RO should annotate the file to reflect that the Appellant has been substituted as the Veteran for purposes of processing the claim of entitlement to a higher rating for his GERD to completion and she should be given appropriate notice thereof. 

Additional development is needed prior to the Board's adjudication of the appeal for a higher initial rating for GERD.

The record reflects that the Veteran was diagnosed with GERD during service.  He later developed Barrett's esophagus and then esophageal intramucosal adenocarcinoma, which was found on biopsy in May 2011.  Metastatic esophageal adenocarcinoma was diagnosed in October 2012.  

At the May 2015 hearing before the undersigned, the appellant essentially asserted that the Veteran's conditions of Barrett's esophagus and esophageal cancer were symptoms of his service-connected GERD, as opposed to separate disease entities.  To this end, she argues that a worsening of GERD was demonstrated during the appeal period in question and therefore a higher initial disability evaluation is warranted.  

A medical opinion as to whether the Veteran's esophageal cancer is a symptom of his service-connected GERD, as opposed to separate disease entities, would be helpful in this case and one should be obtained.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); DeLaRosa v. Peake, 515 F.3d 1319(Fed. Cir. 2008).
The Board also notes that there appear to be pertinent, private treatment records that have not been associated with the claims file.  In the Veteran's July 2011 NOD, he indicated that he received treatment from Drs. H.R. and D.M., both of whom are affiliated with the University of Alabama.  During the hearing before the undersigned, the appellant indicated that the Veteran was also treated at the Baptist Medical Center (as late as March 2013) and the Montgomery Cancer Center.  

Currently, the claims file contains one clinical record from the Baptist Medical Center dated in April 2001, and a few records from the University of Alabama dated in June 2011 and the Montgomery Cancer Center dated in October 2012- all of which were provided by the Veteran.  On remand, any other pertinent records from these facilities dated between October 2007 and June 2013, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO treated the appellant as an eligible person substituted as the Veteran for purposes of processing the claim of entitlement to a higher rating for his GERD to completion but the file has not been formerly annotated to reflect that such determination has been made.  See VA Form 8, Certification of Appeal and VACOLS.  Annotate the file to reflect that the appellant has been substituted as the Veteran for purposes of processing the claim of entitlement to a higher rating for his GERD to completion and give the appellant appropriate notice thereof. 

2.  Contact the appellant for the appropriate release to obtain any outstanding, non-duplicative private treatment records.  With the appellant's authorization, obtain pertinent records from the Baptist Medical Center, Montgomery Cancer Center, and the University of Alabama dated from October 2007 to June 2013 including records from Dr. H.R. and Dr. D.M.- as well as from any other identified private healthcare provider who treated the Veteran's GERD, Barrett's esophagus and esophageal cancer.  

If such records are unavailable, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the aforementioned records have been obtained, send the claims file and a copy of this remand to an appropriate physician for a medical opinion.  Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's esophageal cancer was (i) caused by OR aggravated by his service-connected GERD (history of Barrett's esophagus), or (ii) whether each or both of those conditions represented separate/independent disease entities?  If aggravation is shown, then the examiner should quantify the degree of such aggravation, if possible.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant tests, specialist opinion, or other information needed to provide the requested opinion. 

4.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




